UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ————— FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended: June 4, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-12454 RUBY TUESDAY, INC. (Exact name of registrant as specified in charter) GEORGIA 63-0475239 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 150 West Church Avenue, Maryville, Tennessee 37801 (Address of principal executive offices and zip code) (865) 379-5700 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $0.01 per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNox The aggregate market value of the voting stock (which consists solely of shares of common stock) held by non-affiliates of the registrant as of the last day of the second fiscal quarter ended December 4, 2012 was $488,688,350 based on the closing stock price of $7.87 on December 4, 2012. The number of shares of common stock outstanding as of July 30, 2013, was 61,531,861. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrant’s definitive Proxy Statement for the Registrant’s 2013 Annual Meeting of Shareholders, to be filed pursuant to Regulation 14A under the Securities Exchange Act of 1934, as amended, are incorporated by reference into Part III hereof. 1 Index PART I Item 1. Business 4-10 Item 1A. Risk Factors 10-18 Item 1B. Unresolved Staff Comments 18 Item 2. Properties 19-21 Item 3. Legal Proceedings 21 Item 4. Mine Safety Disclosures 21 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 22 Item 6. Selected Financial Data 23-24 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 25-45 Item 7A. Quantitative and Qualitative Disclosure About Market Risk 45-46 Item 8. Financial Statements and Supplementary Data 47-100 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information PART III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accounting Fees and Services PART IV Item 15. Exhibits and Financial Statement Schedules Signatures 2 Special Note Regarding Forward-Looking Information This Annual Report on Form 10-K contains various forward-looking statements, which represent our expectations or beliefs concerning future events, including one or more of the following: future financial performance and restaurant growth (both Company-owned and franchised), future capital expenditures, future borrowings and repayments of debt, availability of financing on terms attractive to the Company, payment of dividends, stock and bond repurchases, restaurant acquisitions, and changes in senior management and in the Board of Directors.We caution the reader that a number of important factors and uncertainties could, individually or in the aggregate, cause our actual results to differ materially from those included in the forward-looking statements (such statements include, but are not limited to, statements relating to cost savings that we estimate may result from any programs we implement, our estimates of future capital spending and free cash flow, our targets for annual growth in same-restaurant sales and average annual sales per restaurant, and the benefits of our television marketing), including, without limitation, the following: · general economic conditions; · changes in promotional, couponing and advertising strategies; · changes in our guests’ disposable income; · consumer spending trends and habits; · increased competition in the restaurant market; · laws and regulations affecting labor and employee benefit costs, including further potential increases in state and federally mandated minimum wages, and healthcare reform; · guests’ acceptance of changes in menu items; · guests’ acceptance of our development prototypes and remodeled restaurants; · our ability to successfully integrate acquired companies; · mall-traffic trends; · changes in the availability and cost of capital; · weather conditions in the regions in which Company-owned and franchised restaurants are operated; · costs and availability of food and beverage inventory; · our ability to attract and retain qualified managers, franchisees and team members; · impact of adoption of new accounting standards; · impact of food-borne illnesses resulting from an outbreak at either one of our restaurant concepts or other competing restaurant concepts; · effects of actual or threatened future terrorist attacks in the United States; and · significant fluctuations in energy prices. 3 PART I Item 1. Business Background The first Ruby Tuesday® restaurant was opened in 1972 in Knoxville, Tennessee near the campus of the University of Tennessee. The Ruby Tuesday concept, which at the time consisted of 16 restaurants, was acquired by Morrison Restaurants Inc. (“Morrison”) in 1982.During the following years, Morrison grew the concept to over 300 restaurants with concentrations in the Northeast, Southeast, Mid-Atlantic and Midwest regions of the United States.In a spin-off transaction that occurred on March 9, 1996, shareholders of Morrison approved the distribution of two separate businesses of Morrison to its shareholders, Morrison Fresh Cooking, Inc. (“MFC”) and Morrison Health Care, Inc. (“MHC”).In conjunction with the spin-off, Morrison was reincorporated in the State of Georgia and changed its name to Ruby Tuesday, Inc.Ruby Tuesday, Inc. and its wholly-owned subsidiaries are sometimes referred to herein as “RTI,” the “Company,” “we” and/or “our.” We began our traditional franchise program in 1997 with the opening of one domestically and two internationally franchised Ruby Tuesday restaurants.The following year, we introduced a program called our “franchise partnership program,” under which we owned 1% or 50% of the equity of each of the entities that owned and operated Ruby Tuesday franchised restaurants.During fiscal 2011, we acquired 11 of our 13 franchise partnerships, representing 106 restaurants.The remaining two franchise partnerships closed or sold their restaurants and have been dissolved. We do not own any of the equity of entities that hold franchises under our traditional franchise programs.As of June 4, 2013, we had 26 Ruby Tuesday concept franchisees, comprised of 11 domestic and 15 international franchisees.Of these franchisees, we have signed agreements for the development of new franchised Ruby Tuesday restaurants with one domestic and five international franchisees.The five international franchisees hold rights as of June 4, 2013 to develop Ruby Tuesday restaurants in 27 countries. During fiscal 2011, we entered into a licensing agreement which allowed us to operate multiple Lime Fresh Mexican Grill® (“Lime Fresh”) restaurants, a fast casual Mexican concept.We opened four Lime Fresh restaurants during fiscal 2012 under the terms of the licensing agreement.On April 11, 2012, we completed the acquisition of Lime Fresh, including the assets of seven additional Lime Fresh concept restaurants, the royalty stream from five Lime Fresh concept franchised restaurants, and the Lime Fresh brand’s intellectual property.As of June 4, 2013, we had five Lime Fresh concept franchisees, none of which had signed agreements for the development of new franchised Lime Fresh restaurants. Also in fiscal 2011, we began converting certain underperforming Ruby Tuesday restaurants to other concepts.To that end, we entered into a licensing agreement which allowed us to operate multiple Truffles® restaurants, an upscale café concept offering a diverse menu.Other conversion concepts available to us were Marlin & Ray’s™, an internally-developed seafood concept, and Wok Hay®, our full service Asian concept.We converted certain underperforming Ruby Tuesday restaurants to these concepts during fiscal 2011, 2012, and 2013, with Marlin & Ray’s being our primary conversion concept.However, as discussed further in Note 3 to the Consolidated Financial Statements, in an effort to focus primarily on the successful sales turnaround of our core Ruby Tuesday concept and secondly, to improve the financial performance of our Lime Fresh concept, on January 9, 2013, the Board of Directors of Ruby Tuesday, Inc. approved management’s plan to close all 13 Marlin & Ray’s restaurants as well as the Company’s one Wok Hay restaurant in the third quarter of fiscal 2013.We closed these restaurants on January 9, 2013.Additionally, on the same date we announced our intention to seek a buyer for our two Truffles restaurants.No buyer suitable to our landlords was found and we consequently opted, on April 7, 2013, to close the restaurants instead. Operations We own, operate and franchise the Ruby Tuesday casual dining restaurant chain.While we are in the bar and grill sector because of our varied menu, we operate at the higher-end of casual dining in terms of the quality of our food and service.As of June 4, 2013, we owned and operated 706, and franchised 77, Ruby Tuesday restaurants.Of the 77 franchised Ruby Tuesday restaurants, 33 were operated by our domestic franchisees and 44 were operated by our international franchisees as of June 4, 2013.Ruby Tuesday restaurants can now be found in 45 states, the District of Columbia, 11 foreign countries and Guam.Our Company-owned and operated restaurants are concentrated primarily 4 in the Southeast, Northeast, Mid-Atlantic and Midwest of the United States, which we consider to be our core markets.A listing of the states and countries in which our franchisees operate is set forth below in Item 2 entitled “Properties.” We also own, operate, and franchise the Lime Fresh fast casual restaurant concept.As of June 4, 2013, there were 18 Company-owned and operated Lime Fresh restaurants and five Lime Fresh restaurants operated by domestic franchisees. Our Core Ruby Tuesday Concept Ruby Tuesday restaurants serve simple, fresh, American food with a wide variety of handcrafted burgers, fresh chicken, fork-tender ribs, steaks, crab cakes, lobster, salmon, tilapia, appetizers, and more, in addition to a fresh, endless garden bar which offers up to 35 items and is an important differentiation point for our brand compared to our peers.Burger choices include such items as beef, turkey, and chicken.Entree selections typically range in price from $7.49 to $19.99.Where appropriate, we also offer our RubyTueGo® curbside service and a delivered-meals catering program for businesses, organizations, and group events at both Company-owned and franchised restaurants. Over the past five years, we have significantly upgraded our food and service quality, which we believe has elevated and differentiated the Ruby Tuesday brand from our bar and grill competitors.However, based on our research in addition to feedback from our consumers, we believe we have migrated our brand too far from its heritage and core guest base, which has contributed to traffic declines over the last several years.Therefore, under the leadership of our new President and CEO, we have commenced plans to migrate the Ruby Tuesday brand to a more casual, lively, and approachable brand position which we believe will be appealing to a broader guest demographic and more suitable for a wider range of dining occasions.Our repositioning plans, which are designed to stabilize and grow our guest counts, same-restaurant sales, and profitability, are focused on enhancements in the following three key areas:menu, dining experience, and marketing. ● Menu Enhancements.Our menu has historically focused on uncompromising freshness and quality.Virtually every item on our menu is made with the freshest of ingredients, including our chicken breasts which are fresh, not frozen, all natural, and contain no growth hormones; our burgers which are made from 100% choice beef; and our differentiated high-quality seafood menu items which include lobster and crab cakes made from jumbo lump crab meat.Our freshness also applies to our side items, which include fresh green beans, fresh grilled zucchini, and roasted spaghetti squash, in addition to our appetizers which include fresh, made-to-order guacamole.On the beverage front, our non-alcoholic drinks are made-to-order from fresh berries and fresh juices, and our cocktails are made with premium call-brand spirits.We also offer an extensive handcrafted beer and wine selection. As we look to further enhance our menu as part of our brand repositioning efforts, we have reintroduced some previously-popular menu items which were removed from the menu a number of years ago because they were viewed as not fitting with the intended upscale brand positioning at the time, in addition to adding a number of newer bold flavor profile items to our most recent menu.We have also shifted the emphasis of our drink menu away from an extensive wine selection and more towards our selection of beers and premium cocktails.Over the next year, we plan to begin launching several new menu item platforms which fit within our new approachable brand position, and have the potential to drive core guest traffic growth from our current and lapsed customer guest base, as well as non-users of the brand. ● Dining Experience Enhancements.We plan to make changes to our dining experience in certain areas including new music soundscapes and lighting improvements which are non-capital intensive in nature and should further enhance the customer dining experience.Additionally, we remain focused on having strong restaurant-level teams at each of our restaurants through the continued focus on high performance standards, advanced training, and a rigorous selection process in order to continually focus on high quality not only in our food, but also our levels of service. ● Marketing Program Enhancements.Our marketing programs which support our new brand positioning are a key component to our repositioning.Our most recent television commercials better reflect the variety on our menu and project a more casual, energetic, and approachable brand personality and dining experience.Additionally, as we look at opportunities to enhance our existing menu offerings, we will continue to focus 5 on value which we believe our guests perceive as a combination of food quality, service, restaurant atmosphere, menu variety, and price. Our Lime Fresh Concept Lime Fresh is a fast casual fresh Mexican concept with restaurant operations in the Eastern United States, including a concentration in the vicinity of Miami, Florida.The Lime Fresh concept menu features organic food and diverse menu offerings such as homemade tortilla chips, customizable nachos, flautas, salads, soups, fajitas, quesadillas, tacos, burritos, and salsa and guacamole.This concept offers a unique experience by providing the speed of a fast casual restaurant, with the service and food quality of casual dining, in a fun and energetic atmosphere for guests. On September 13, 2010, we entered into a licensing agreement with LFMG International, LLC, which allowed us to operate multiple restaurants under the Lime Fresh concept.As of April 10, 2012 we had opened four Lime Fresh restaurants under the terms of our licensing agreement.On April 11, 2012, we completed the acquisition of Lime Fresh for $24.1 million, which included the assets of seven additional Lime Fresh concept restaurants, the royalty stream from five Lime Fresh concept franchised restaurants (one of which opened in July 2012), and the Lime Fresh brand’s intellectual property.As of June 4, 2013, we owned and operated 18 Lime Fresh restaurants, and our franchisees operated five domestic and one international Lime Fresh restaurants. As discussed further in Note 13 to the Consolidated Financial Statements, we consider our Ruby Tuesday concept and Lime Fresh concept to be our reportable operating segments. Franchising As previously noted, as of June 4, 2013, we had franchise arrangements with 26 franchise groups which operate Ruby Tuesday restaurants in 14 states, Guam, and 11 foreign countries.We also had franchise arrangements as of June 4, 2013 with five franchise groups which operate Lime Fresh restaurants in Florida. As of June 4, 2013, there were 77 Ruby Tuesday franchise restaurants operated by our domestic and international franchisees.Our franchisees opened two Ruby Tuesday restaurants in fiscal 2013, six Ruby Tuesday restaurants in fiscal 2012, and seven Ruby Tuesday restaurants in fiscal 2011. Generally, Ruby Tuesday concept franchise arrangements consist of a development agreement and a separate franchise agreement for each restaurant.Under a development agreement, a franchisee is granted the exclusive right, and undertakes the obligation, to develop multiple restaurants within a specifically-described geographic territory.The term of a domestic franchise agreement is generally 15 years, with two five-year renewal options. For each Ruby Tuesday concept restaurant developed under a domestic development agreement, a franchisee is currently obligated to pay a development fee of $10,000 per restaurant (at the time of signing a development agreement), an initial license fee (which typically is $35,000 per restaurant to be developed for domestic franchisees), and a royalty fee equal to 4.0% of the restaurant’s monthly gross sales, as defined in the franchise agreement.Development and operating fees for international franchise restaurants vary. Additionally, we offer support service agreements for domestic Ruby Tuesday concept franchisees.Under the support services agreements, we have one level of support in which we provide specified services to assist the franchisees with various aspects of the business including, but not limited to, processing of payroll, basic bookkeeping and cash management.Fees for these services are typically contracted to be about 1.5% of revenues, as defined in the franchise agreement.There is also a required level of support services in which we charge a fee to cover certain information technology related support that we provide.All domestic Ruby Tuesday concept franchisees also are required to pay a marketing and purchasing fee of 1.5% of monthly gross sales.At times of economic downturn, we have occasionally chosen to temporarily lower these fees.Under the terms of the franchise agreements, we also require all domestic Ruby Tuesday concept franchisees to contribute a percentage of monthly gross sales, 0.5% as of June 4, 2013, to a national advertising fund formed to cover their pro rata portion of the costs associated with our national advertising campaign. Under these terms, we can charge up to 3.0% of monthly gross sales for this national advertising fund. As of June 4, 2013, we also had five domestic Lime Fresh franchised restaurants in Florida.The term of a Lime Fresh domestic franchise agreement is generally 10 years, with one 10-year renewal option.For each Lime Fresh concept restaurant developed under a domestic development agreement, a franchisee is currently obligated to pay a 6 development fee of $30,000 per restaurant (at the time of signing a development agreement), an initial license fee (which typically is $15,000 per restaurant to be developed for domestic franchisees), an initial marketing fee of $10,000, and a royalty fee equal to 5.25% of the restaurant’s monthly gross sales, as defined in the franchise agreement.There is also a required level of support services in which we charge a fee to cover certain information technology related support that we provide.Under the terms of the franchise agreements, we also require domestic franchisees to contribute a percentage of monthly gross sales, 1.50% as of June 4, 2013, to a national advertising fund formed to cover their pro rata portion of the costs associated with our national advertising campaign.Under these terms, we can charge up to 3.0% of monthly gross sales for this national advertising fund. We provide ongoing training and assistance to our franchisees in connection with the operation and management of each restaurant through our training facility, meetings, on-premises visits, computer-based training (“CBT”), and by written or other material. Training The Ruby Tuesday Center for Leadership Excellence, located in our Maryville, Tennessee Restaurant Support Services Center, serves as the centralized training center for all of our managers, multi-restaurant operators and other team members.Facilities include classrooms, a test kitchen, and the Ruby Tuesday Culinary Arts Center.The Ruby Tuesday Center for Leadership Excellence provides managers with the opportunity to assemble for intensive, ongoing instruction and hands-on interaction through our training sessions.Programs include classroom instruction and various team building activities and competitions, which are designed to contribute to the skill and enhance the dedication of the Company and franchise teams in addition to strengthening our corporate culture.In addition to the centralized training at the Ruby Tuesday Center for Leadership Excellence, we periodically conduct field training classes.These field training classes have been held for team members, managers, general managers, and operations leadership.The field classes partner the training team along with operational leadership to provide direct training and development in order to reach a large audience faster, and make an immediate impact on our team. We offer team member training materials for our concepts in several formats to promote better learning. Our materials are produced in a CBT format as well as in written, video and verbal formats. CBT enables us to leverage technology to provide an even higher quality interactive training experience and allows for testing at every level to calibrate our team members’ skill levels and promotes self-paced, ongoing development. All results are captured in a personal transcript for all team members so that we can accurately track their training and development throughout their careers. Further contributing to the training experience is the Ruby Tuesday LodgeSM, which is located on a wooded campus just minutes from the Restaurant Support Services Center.The Ruby Tuesday Lodge serves as the lodging quarters and dining facility for those attending the Ruby Tuesday Center for Leadership Excellence.After a day of instruction, trainees have the opportunity to dine and socialize with fellow team members in a relaxed and tranquil atmosphere where they are fully immersed in our culture.We believe our emphasis on training and retaining high quality restaurant managers is critical to our long-term success and we are committed to the ongoing development of our team members. Research and Development We do not engage in any material research and development activities.However, we do engage in ongoing studies to assist with food and menu development.Additionally, we conduct extensive consumer research to determine our guests’ preferences, trends, and opinions, as well as to better understand other competitive brands. Raw Materials We negotiate directly with our suppliers for the purchase of raw and processed materials and maintain contracts with select suppliers for both our Company-owned and franchised restaurants.These contracts may include negotiations for distribution of raw materials under a cost plus delivery fee basis and/or specifications that maintain a term-based contract with a renewal option. If any major supplier or distributor is unable to meet our supply needs, we would negotiate and enter into agreements with alternative providers to supply or distribute products to our restaurants. We use purchase commitment contracts to stabilize the potentially volatile prices of certain commodities.Because of the relatively short storage life of inventories, limited storage facilities at the restaurants, our requirement for fresh products and the numerous sources of goods, a minimum amount of inventory is maintained at our restaurants.In the 7 event of a disruption of supply, all essential food, beverage and operational products can be obtained from secondary vendors and alternative suppliers.We believe these alternative suppliers can provide, upon short notice, items of comparable quality. We purchase lobster inventory in advance of our needs and store it in third-party facilities prior to our distributor taking possession of the inventory.Once the lobster is moved to our distributor’s facilities, we transfer ownership to the distributor.We later reacquire the inventory from our distributor upon its subsequent delivery to our restaurants. Trade and Service Marks of the Company We and our affiliates have registered certain trade and service marks with the United States Patent and Trademark Office, including the name “Ruby Tuesday.”RTI holds a license to use all such trade and service marks from our affiliates, including the right to sub-license the related trade and service marks.We believe that these and other related marks are of material importance to our business.Registration of the Ruby Tuesday trademark expires in our 2015 fiscal year, unless renewed.We expect to renew this registration at the appropriate time. Seasonality Our business is moderately seasonal.Average restaurant sales of our mall-based restaurants, which represent approximately 19% of our total restaurants as of June 4, 2013, are slightly higher during the winter holiday season.Freestanding restaurant sales are generally higher in the spring and summer months. Competition Our business is subject to intense competition with respect to prices, services, locations, employees, and the types and quality of food.We are in competition with other food service operations, with locally-owned restaurants, and other national and regional restaurant chains that offer the same or similar types of services and products as we do.In times of economic uncertainty, restaurants also compete with grocery retailers as guests may choose to limit spending and eat at home.Some of our competitors may be more established in the markets where our restaurants are or may be located.Changes in consumer tastes, national, regional or local economic conditions, demographic trends, traffic patterns, and the types, numbers and locations of competing restaurants often affect the restaurant business.There is active competition for personnel and for attractive commercial real estate sites suitable for restaurants. Government Regulation We and our franchisees are subject to various licensing requirements and regulations at both the state and local levels, related to zoning, land use, sanitation, alcoholic beverage control, and health and fire safety.We have not encountered significant difficulties or failures in obtaining the required licenses or approvals that could delay the opening of a new restaurant or the operation of an existing restaurant nor do we presently anticipate the occurrence of any such difficulties in the future.Our business is subject to various other regulations by federal, state and local governments, such as compliance with various health care, minimum wage, citizenship, and fair labor standards.Compliance with these regulations has not had, and is not expected to immediately have, a material adverse effect on our operations. We are subject to a variety of federal, state, and international laws governing franchise sales and the franchise relationship.In general, these laws and regulations impose certain disclosure and registration requirements prior to the offer and sale of franchises.Rulings of several state and federal courts and existing or proposed federal and state laws demonstrate a trend toward increased protection of the rights and interests of franchisees against franchisors.Such decisions and laws may limit the ability of franchisors to enforce certain provisions of franchise agreements or to alter or terminate franchise agreements.Due to the scope of our business and the complexity of franchise regulations, we may encounter minor compliance issues from time to time.We do not believe, however, that any of these issues will have a material adverse effect on our business. Environmental Compliance Compliance with federal, state and local laws and regulations that have been enacted or adopted regulating the discharge of materials into the environment, or otherwise relating to the protection of the environment, has not had, and is not expected to have a material effect on our capital expenditures, earnings or competitive position. Personnel As of June 4, 2013, we employed approximately 18,200 full-time and 15,900 part-time employees, including approximately 370 support center management and staff personnel.We believe that our employee relations are good 8 and that working conditions and employee compensation are comparable with our major competitors.Our employees are not covered by a collective bargaining agreement. Available Information We maintain a web site at www.rubytuesday.com.Through the “Investors” section of our web site, we make available free of charge, annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and all amendments to those reports, as soon as it is reasonably practicable after such material is electronically filed with or furnished to the Securities and Exchange Commission.We are not including the information contained on or available through our web site as a part of, or incorporating such information into, this Annual Report on Form 10-K.In addition, copies of our corporate governance materials, including Corporate Governance Guidelines, Governance Committee Charter, Audit Committee Charter, Executive Compensation Committee Charter, Code of Business Conduct and Ethics, Code of Ethical Conduct for Financial Professionals, Categorical Standards for Director Independence, and Whistleblower Policy, are available on the web site, free of charge.We will make available on our web site any waiver of or substantive amendment to our Code of Business Conduct and Ethics or our Code of Ethical Conduct for Financial Professionals within four business days following the date of such waiver or amendment. A copy of the aforementioned documents will be made available without charge to all shareholders upon written request to the Company.Shareholders are encouraged to direct such requests to our Investor Relations department at the Restaurant Support Services Center, 150 West Church Avenue, Maryville, Tennessee 37801.As an alternative, our Form 10-K can also be printed from the “Investors” section of our web site at www.rubytuesday.com. Executive Officers Our executive officers are appointed by and serve at the discretion of our Board of Directors. Information regarding our executive officers as of August 1, 2013, is provided below. Name Age Position James J. Buettgen 53 President and Chief Executive Officer Todd A. Burrowes 50 President – Ruby Tuesday Concept and Chief Operations Officer Michael O. Moore 63 Executive Vice President, Chief Financial Officer and Assistant Secretary Robert F. LeBoeuf 51 Senior Vice President, Chief People Officer Scarlett May 47 Senior Vice President, Chief Legal Officer and Secretary Jeffrey C. Wood 51 Senior Vice President, Chief Development Officer Mr. Buettgen joined the Company in December 2012 as President and Chief Executive Officer.Prior to joining the Company, Mr. Buettgen served as Senior Vice President, Chief Marketing Officer of Darden Restaurants, Inc. (“Darden”) from June 2011 to November 2012 and as Senior Vice President, New Business Development of Darden from May 2007 to June 2011.Additionally, Mr. Buettgen served as President of Darden’s former Smokey Bones Barbeque & Grill concept from November 2004 to May 2007.Prior to his tenure at Darden, among other positions, Mr. Buettgen served as Senior Vice President of Marketing and Brand Development for Brinker International, Inc., Senior Vice President of Marketing and Sales for Disneyland Resorts, a division of the Walt Disney Company, Senior Vice President of Marketing for Hollywood Entertainment Group, and held various marketing positions with General Mills, Inc. Mr. Burrowes joined the Company in June 2013 as President – Ruby Tuesday Concept and Chief Operations Officer.Prior to joining the Company, Mr. Burrowes served the last five years as Executive Vice President of Operations for Darden’s LongHorn Steakhouse concept.Prior to his most recent position at LongHorn Steakhouse, Mr. Burrowes served in the roles of Regional Vice President of Operations, Director of Management Training and Development, and Director of Operations for LongHorn Steakhouse.Prior to his tenure with LongHorn Steakhouse, Mr. Burrowes served as the Regional Director of Operations for Corner Bakery Café and Vice President of Operations for Saltgrass Steak House. Mr. Moore joined the Company in April 2012 as Executive Vice President and Chief Financial Officer.Prior to joining the Company, Mr. Moore was employed with Sun Capital Partners as Executive Vice President and Chief Financial Officer of Pamida Stores from February 2009 to March 2012 and as Interim Chief Financial Officer of Kellwood, Inc. from November 2008 to February 2009.Prior to his tenure with Sun Capital Partners, Mr. Moore 9 served as Executive Vice President and Chief Financial Officer of Advanced Auto Parts from December 2005 to February 2008.Additionally, prior to December 2005, among other positions, Mr. Moore served as Executive Vice President and Chief Financial Officer of The Cato Corporation and as Senior Vice President and Chief Financial Officer of Bloomingdales. Mr. LeBoeuf joined the Company in July 1986 and was named Senior Vice President, Chief People Officer in June 2003. From August 2001 to June 2003, Mr. LeBoeuf served as Vice President, Human Resources and from July 1986 until August 2001, he held various other positions within the Company. Ms. May joined the Company in July 2000 and was named Senior Vice President, Chief Legal Officer in June 2012.From August 2004 to June 2012, Ms. May served as Vice President, General Counsel and Secretary and from February 2004 to August 2004 as Vice President and Assistant General Counsel – Relations and Response. Mr. Wood joined the Company in May 2013 as Senior Vice President and Chief Development Officer.Prior to joining the Company, Mr. Wood was Vice President and Chief Development Officer for the Qdoba Restaurant Corp. (“Qdoba”), a wholly-owned subsidiary of Jack in the Box Inc., from January 2013 to May 2013.Before joining Qdoba, Mr. Wood was Senior Vice President and Chief Development Officer of Dave & Buster’s Holdings, Inc. from June 2006 to December 2012.Additionally, prior to June 2006, among other positions, Mr. Wood was Vice President of Restaurant Leasing for Simon Property Group and held various positions at Brinker International, Inc., including Vice President of Development – Emerging Concepts and Vice President of Real Estate & Property Development. Item 1A. Risk Factors Our business and operations are subject to a number of risks and uncertainties.Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also impair our business operations.If any of those risks actually occurs, our business, financial condition and results of operations would suffer.The risks discussed below also include forward-looking statements and our actual results may differ substantially from those discussed in these forward-looking statements.See “Special Note Regarding Forward-Looking Statements” in this Annual Report on Form 10-K. We may be unsuccessful in our brand repositioning efforts, which may negatively impact our financial results Based on our research in addition to feedback from our consumers, we have commenced plans to migrate the Ruby Tuesday brand to a more lively and approachable brand position which we believe will be appealing to a broader guest demographic and more suitable for a wider range of dining occasions.Our repositioning plans, which are centered around enhancements in the three key areas of menu, dining experience, and marketing, are designed to stabilize and grow our guest counts, same-restaurant sales, and profitability.First, on the menu front, we have made refinements to our most recent menu including reintroducing previously-popular menu items which were removed a number of years ago because they were not viewed as a fit with the intended upscale brand positioning at the time.In addition to adding a number of newer bold flavor profile items to our most recent menu, we have also shifted the emphasis of our drink menu away from an extensive wine selection and more towards our selection of beers and premium cocktails.Over the next year, we plan to begin launching several new menu item platforms which we believe will fit within our new approachable brand position.Second, we plan to make changes to our dining experience in certain areas including a new music soundscape and lighting improvements which are non-capital intensive in nature and should further enhance the customer dining experience.Third, our marketing programs which support our new brand positioning, are a key component to our repositioning and we believe our most recent television commercials better reflect the variety on our menu and project a more casual, energetic, and approachable brand personality and dining experience. While we believe that refining our brand positioning, from a menu, dining experience, and marketing communications standpoint will enable us to improve our same-restaurant sales and profits over time, we can make no assurances regarding whether or not we will be successful in these efforts.The menu enhancements and new platform offerings we plan to roll out system-wide over time have not been fully tested across our entire system of restaurants in order to fully gauge the consumer’s response and long-term viability.To the extent these new menu items supported with our marketing initiatives do not drive acceptable increases in guest traffic and same-restaurant sales, this could require us to make additional investments into new product development and promotions which could potentially negatively 10 affect our financial results.Additionally, given the current difficult economic environment we are operating in, if our industry peers with much larger overall marketing budgets should increase their spending levels of advertising or promotions in an attempt to drive incremental guest traffic, we could potentially be at a competitive disadvantage given the size and scale of our overall marketing budget in tandem with our new brand position which has not been fully communicated to our base of current and lapsed consumers. We may be unsuccessful in our marketing efforts, which may negatively impact our continued financial and operational success. Our marketing strategy for the last several fiscal years has focused mainly on print promotions, digital media, and local marketing programs, with a minimal amount spent on television.Based on favorable trends exhibited in certain of our television test markets in fiscal 2012, at the start of fiscal 2013 we deployed a more balanced marketing program comprised of a mixture of network and national cable television advertising in tandem with direct mail and other print and electronic promotions.We believe that having a more lively and approachable perception of our restaurants, communicated through television advertising at expense levels that are more in line with our peer competitors, in conjunction with a more balanced approach on our promotional strategies, should position us for improvements in same-restaurant sales in the future from repeat and new guests.In order to fund the incremental television advertising efforts, during fiscal 2012 we consulted with a leading enterprise improvement firm to assist us in identifying potential savings opportunities in a number of key areas including procurement, occupancy, and maintenance costs. While we believe that we have a comprehensive marketing program in place to grow our same-restaurant sales funded by our cost savings initiatives, we can make no assurances regarding whether or not we will be successful in these efforts.Although we believe a long-term strategy focused on a more balanced approach to television spending and promotional spending is the right approach, we are entering the television marketing space and competing against industry peers who have a longer and more established track record of promoting their brands on television, in addition to larger overall marketing budgets, thus potentially putting us at a competitive disadvantage.If our competitors should increase their spending levels of advertising or promotions in reaction to our increased television marketing efforts or due to their increased need to drive trial of their brands in this competitive economic environment, our advertising and promotional activities could potentially become less effective than those of our competitors and we could experience significant declines in sales, profitability, and overall brand relevance. We may not be successful at operating profitable restaurants. The success of our core Ruby Tuesday concept and, to a lesser extent, the success of our Lime Fresh concept, is dependent upon operating profitable restaurants.The profitability of our restaurants is dependent on several factors, including the following: ● the ability to provide menu items with strong customer preference at attractive prices; ● the ability to create and implement an effective marketing/advertising strategy; ● the ability to leverage sales following the opening of new restaurants; ● the ability to timely and effectively meet customer demands and maintain our strong customer base; ● the hiring, training, and retention of excellent restaurant managers and staff; ● the ability to manage costs and prudently allocate capital resources; and ● the ability to achieve and/or maintain projected cost savings in a number of key areas, including procurement, occupancy, and maintenance costs. During fiscal 2011, we acquired 109 restaurants from certain of our franchisees.In addition, on April 11, 2012, we closed on our acquisition of Lime Fresh.Assumptions were made at the times of acquisition as to how we might best increase the revenues generated by these restaurants and, as a result of a realization of operational and financial synergies, our own cash flow. Unfortunately, there can be no assurance that the franchise restaurant or Lime Fresh acquisitions will result in the realization of the full anticipated benefits.For example, we may experience increased competition that limits our 11 ability to expand these businesses and may not be able to capitalize on expected business opportunities if general industry and business conditions deteriorate.Because much of our acquired franchise debt contains significant prepayment penalties, we may further find it difficult to pay off or to replace the acquired franchise debt with financing that has more favorable terms.Achieving the anticipated benefits of the acquisitions is subject to a number of uncertainties and other factors.If these factors limit our ability to achieve the full anticipated benefits of the acquisitions, our expectations of future results of operations, including the synergies expected to result from the acquisitions, may not be met. If such difficulties are encountered or if such synergies, business opportunities and growth prospects are not realized, our business, financial condition and results of operations could be adversely affected. The profitability of our restaurants also depends on our ability to adapt our brands in such a way that consumers see us as fresh and relevant.In addition, the current performance of our restaurants may not be indicative of their long-term performance, as factors affecting their success may change.We can provide no assurance that any restaurant we open will be profitable or obtain operating results similar to those of our existing restaurants. We may be unsuccessful in our strategies to grow revenue through new unit openings of our Lime Fresh fast casual brand since the concept has not proven its long-term viability or growth potential. Given our focus on growing the Company in a low-capital intensive manner in the fast casual sector, in fiscal 2012 we acquired Lime Fresh which represented seven company-owned and four franchised restaurants.During fiscal 2013, we opened nine, and our franchisees opened two, Lime Fresh restaurants. While we believe the Lime Fresh fast casual brand has significant potential given its low capital requirements and high potential cash-on-cash returns, there can be no assurance that we will be able to successfully and profitably grow this concept.To date, the concept has lagged behind our internal projections as we have been unable to attain targeted pro forma sales or, in certain instances, gain economies on the cost side as a result of unsuccessful real estate site selection on several of our initial locations and other operational issues.As discussed further within this Risk Factors section and in Note 9 to the Consolidated Financial Statements, we incurred impairment and lease charges in fiscal 2013 relating to the closing of four Lime Fresh concept restaurants ($4.3 million), as well as impairment charges for four underperforming Lime Fresh open restaurants ($3.6 million), goodwill ($9.0 million), and the Lime Fresh trademark ($5.0 million), and there remains an enhanced level of risk and uncertainty related to the operation and expansion of this brand as it is less established than our anchor Ruby Tuesday brand. In addition, there are risks associated with restaurant openings, including but not limited to the following:the identification and availability of suitable and economically-viable locations, the negotiation of acceptable lease or purchase terms for new locations, the selection of sites that will support a profitable level of sales and generate returns on investment that exceed our cost of capital, the acceptance of our concepts in new markets, the ability to obtain all required governmental permits in a timely manner, and our ability to recruit, train, and retain qualified management and operating personnel.If we are unable to successfully manage these risks, we could face increased costs and lower-than-anticipated sales, earnings, and returns on investment in future periods. We made substantial investments in the Lime Fresh brand during fiscal 2012 and 2013, and additional investments may be required in order for us to refine and expand the concept in fiscal 2014 and beyond.We can provide no assurance that these investments will be successful or that additional new restaurant growth will be accepted in the targeted markets.Once opened, we anticipate new restaurants will take at least four to six months to reach planned operational profitability due to the associated start-up costs.This concept is in the early stages of lifecycle development and will continue to be subject to the risks and uncertainties that accompany any emerging restaurant brand or format, in particular one being developed and deployed in the current economic environment. We may be required to recognize additional impairment charges. We assess our goodwill, trademarks and other long-lived assets as and when required by generally accepted accounting principles in the United States to determine whether they are impaired.Certain of our long-lived assets, including amounts included within the Property and equipment, net, Goodwill, and Other assets, net captions of our Consolidated Balance Sheets, were recorded at estimated fair value on the dates of acquisition.Should future cash flows not support those estimated values, impairment charges will occur. 12 As discussed further in Note 9 to our Consolidated Financial Statements, following the underperformance of several of our earlier-opened Lime Fresh concept restaurants, four of which we closed during fiscal 2013 and another four of which we impaired, and upon consideration of our planned revised growth models for Lime Fresh, we performed impairment testing of the Lime Fresh concept goodwill and concluded that a non-cash charge of $9.0 million ($5.4 million, net of tax) should be taken to write-off the entire balance of goodwill recorded in conjunction with the concept’s April 2012 acquisition.We also determined during impairment testing that the Lime Fresh trademark was partially impaired, and recorded a non-cash charge of $5.0 million during the fourth quarter of fiscal 2013. As further discussed in Note 9 to the Consolidated Financial Statements, given our lowered stock price, declines in same-restaurant sales, and the overall economic conditions and challenging environment for the restaurant industry, we concluded during fiscal 2012 that our goodwill associated with the Ruby Tuesday concept was impaired and recorded a similar non-cash charge of $16.9 million ($12.0 million, net of tax). As discussed further in Notes 3 and 9 to our Consolidated Financial Statements, during fiscal 2013 we closed all 13 Marlin & Ray’s restaurants, our two Truffles restaurants, and our one Company-owned Wok Hay restaurant in an effort to focus on the turnaround of our core Ruby Tuesday concept in addition to closing four Company-owned Lime Fresh restaurants in order to improve the financial performance of our Lime Fresh concept.During fiscal 2013 pre-tax charges relating to asset impairments, lease reserves, and other closing costs of $21.7 million were recognized for the three discontinued concepts within closures and impairments expense from discontinued operations, and $8.1 million was recognized for the Lime Fresh restaurants within closures and impairments expense from continuing operations. As discussed further in Note 9 to our Consolidated Financial Statements, during the third quarter of fiscal 2012 we decided to close 25 to 27 underperforming Company-owned Ruby Tuesday restaurants, 23 of which were closed in our fourth quarter and one since.Accordingly, during fiscal 2012 we recorded property impairment charges of $12.2 million, which included $9.7 million related to impairments associated with the decision to close the 25 to 27 restaurants. If market conditions deteriorate at either the restaurant store level or system-wide, or if our operating results decline further, we may be required to record additional impairment charges, including further impairment charges for the remaining Lime Fresh intangible assets, which had a $6.4 million net book value as of June 4, 2013. Litigation and unfavorable publicity could negatively affect our results of operations as well as our future business. We are subject to litigation and other customer complaints concerning our food safety, service, and/or other operational factors.Guests may file formal litigation complaints that we are required to defend, whether or not we believe them to be true.Substantial, complex or extended litigation could have an adverse effect on our results of operations if we incur substantial defense costs and our management is distracted.Employees may also, from time to time, bring lawsuits against us regarding injury, discrimination, wage and hour, and other employment issues.Additionally, potential disputes with our franchisees could subject us to litigation alleging non-compliance with franchise, development, support service, or other agreements we have with our domestic and international franchisees.Suppliers, landlords and distributors, particularly those with which we currently maintain purchase commitments/contracts, could also potentially allege non-compliance with their contracts should they consider our actions to be contrary to our commitments.Additionally, we are subject to the risk of litigation by our shareholders as a result of factors including, but not limited to, matters of executive compensation or performance of our stock price. In certain states we are subject to “dram shop” statutes, which generally allow a person injured by an intoxicated person the right to recover damages from an establishment that wrongfully served alcoholic beverages to the intoxicated person.Some dram shop litigation against restaurant companies has resulted in significant judgments, including punitive damages.We carry liquor liability coverage as part of our existing comprehensive general liability insurance, but we cannot provide assurance that this insurance will be adequate in the event we are found liable in a dram shop case. In recent years there has been an increase in the use of social media platforms and similar devices which allow individuals access to a broad audience of consumers and other interested persons.The availability of information on social media platforms is virtually immediate in its impact.A variety of risks are associated with the use of social media, including the improper disclosure of proprietary information, negative comments about our Company, 13 exposure of personally identifiable information, fraud, or outdated information.The inappropriate use of social media platforms by our guests, employees, or other individuals could increase our costs, lead to litigation, or result in negative publicity that could damage our reputation.If we are unable to quickly and effectively respond, we may suffer declines in guest traffic which could materially affect our financial condition and results of operations. The cost of compliance with various government regulations may negatively affect our business. We are subject to various forms of governmental regulations.We are required to follow various international, federal, state, and local laws common to the food industry, including regulations relating to food and workplace safety, sanitation, the sale of alcoholic beverages, environmental issues, minimum wage, overtime, health care, increasing complexity in immigration laws and regulations, and other labor issues.Further changes in these types of laws, including additional state or federal government-imposed increases in minimum wages and increases to tipped-minimum wage, overtime pay, paid leaves of absence and mandated health benefits, or a reduction in the number of states that allow tips to be credited toward minimum wage requirements, could harm our operating results.Also, failure to obtain or maintain the necessary licenses and permits needed to operate our restaurants could result in an inability to open new restaurants or force us to close existing restaurants. The federal healthcare reform legislation that became law in March 2010 (known as the Patient Protection and Affordable Care Act as amended by the Health Care and Education Reconciliation Act of 2010 (“PPACA”)) mandates menu labeling of certain nutritional aspects of restaurant menu items such as caloric, sugar, sodium, and fat content.Altering our recipes in response to such legislation could increase our costs and/or change the flavor profile of our menu offerings which could have an adverse impact on our results of operations.Additionally, if our customers perceive our menu items to contain unhealthy caloric, sugar, sodium, or fat content, our results of operations could be further adversely affected. Additionally, minimum employee health care coverage mandated by state or federal legislation, such as the PPACA, could significantly increase our employee health benefit costs or require us to alter the benefits we provide to our employees.While we are assessing the potential impact the PPACA will have on our business, certain of the mandates in the legislation are not yet effective.If our employee health benefit costs increase, we cannot provide assurance that we will be able to offset these costs through increased revenue or reductions in other costs, which could have an adverse effect on our results of operations and financial condition. We are also subject to regulation by the Federal Trade Commission and to state and foreign laws that govern the offer, sale and termination of franchises and the refusal to renew franchises.The failure to comply with these regulations in any jurisdiction or to obtain required approvals could result in a ban or temporary suspension on future franchise sales or fines or require us to rescind offers to franchisees, any of which could adversely affect our business and operating costs.Further, any future legislation regulating franchise laws and relationships may negatively affect our operations. Approximately 11% of our revenue for fiscal 2013 is attributable to the sale of alcoholic beverages.We are required to comply with the alcohol-licensing requirements of the federal government, states and municipalities where our restaurants are located.Alcoholic beverage control regulations require applications to state authorities and, in certain locations, county and municipal authorities for a license and permit to sell alcoholic beverages on the premises and to provide service for extended hours and on Sundays.Typically, the licenses are renewed annually and may be revoked or suspended for cause at any time.Alcoholic beverage control regulations relate to numerous aspects of the daily operations of the restaurants, including minimum age of guests and employees, hours of operation, advertising, wholesale purchasing, inventory control and handling, storage and dispensing of alcoholic beverages.If we fail to comply with federal, state or local regulations, our licenses may be revoked and we may be forced to terminate the sale of alcoholic beverages at one or more of our restaurants. As a publicly traded corporation, we are subject to various rules and regulations as mandated by the Securities and Exchange Commission and the New York Stock Exchange.Failure to timely comply with these guidelines could result in penalties and/or adverse reactions by our shareholders. 14 Our level of indebtedness could adversely affect our financial condition. As of June 4, 2013, we owed $299.0 million of outstanding indebtedness, including $235.0 million of senior unsecured notes.Our substantial indebtedness could have any or all of the following consequences: · there would be a material adverse effect on our business and financial condition if we were unable to service our indebtedness or obtain additional financing, as needed; · it may limit our ability to borrow money or sell stock to fund our working capital, capital expenditures and debt service requirements; · a substantial portion of our cash flow from operations could be dedicated to the repayment of our indebtedness and would not be available for other purposes; · it may limit our flexibility in planning for, or reacting to, changes in our business; · we may be more highly leveraged than some of our competitors, which may place us at a competitive disadvantage; and · it may make us more vulnerable to a downturn in our business or the economy. In addition, the indenture governing our senior unsecured notes and our revolving credit facility contain financial and restrictive covenants that limit our ability to engage in activities that may be in our long-term best interests.If we were to violate any of our financial or other covenants in the future and we are not able to reach agreements with our creditors or, if agreements are reached but we do not comply with the revised covenants, our creditors could exercise their rights under the applicable debt instruments, including requiring immediate repayment of all borrowings, which could have a material adverse effect on us.Moreover, if any agreements were reached with our creditors, they might require us to pay incremental fees and/or higher interest rates. Our debt agreements contain restrictions that limit our flexibility in operating our business. The indenture governing our senior unsecured notes and the agreement governing our revolving credit facility contain various covenants that limit our ability to engage in specified types of transactions.These covenants limit our ability to, among other things: · incur or guarantee additional indebtedness; · declare or pay dividends, redeem stock or make other distributions to stockholders; · make certain investments; · create liens or use assets as security in other transactions; · merge or consolidate, or sell, transfer, lease or dispose of substantially all of our assets; · enter into transactions with affiliates; and · sell or transfer certain assets. Additionally, the agreement governing our revolving credit facility requires us to maintain certain financial ratios, which become more restrictive in fiscal 2015.A breach of any of these covenants could result in a default under the indenture and the revolving credit facility.We may also be unable to take advantage of business opportunities that arise because of the limitations imposed on us by the restrictive covenants under our indebtedness. We face continually increasing competition in the restaurant industry for guests, staff, locations, supplies, and new products. Our business is subject to intense competition with respect to prices, services, locations, qualified management personnel and quality of food.We compete with other food service operations, with locally-owned restaurants, and with other national and regional restaurant chains that offer the same or similar types of services and products.Some of our competitors may be better established in the markets where our restaurants are or may be located.Changes in consumer tastes; national, regional, or local economic conditions; demographic trends; traffic patterns and the types, numbers and locations of competing restaurants often affect the restaurant business.There is active competition for 15 management personnel and for attractive commercial real estate sites suitable for restaurants.In addition, factors such as inflation, increased food, labor, equipment, fixture and benefit costs, and difficulty in attracting qualified management and hourly employees may adversely affect the restaurant industry in general and our restaurants in particular. General economic conditions could adversely affect our business, results of operations, liquidity and capital resources. Our business is dependent to a significant extent on national, regional and local economic conditions, particularly those that affect our guests that frequently patronize our restaurants.In particular, where our customers’ disposable income available for discretionary spending is reduced (such as by job losses, credit constraints and higher housing, taxes, energy, interest or other costs) or where the perceived wealth of customers has decreased (because of circumstances such as lower residential real estate values, increased foreclosure rates, increased tax rates or other economic disruptions), our business could experience lower sales and customer traffic as potential customers choose lower-cost alternatives or other alternatives to dining out.Any resulting decreases in customer traffic or average value per transaction could negatively impact our financial performance, as reduced revenues may result in downward pressure on margins.These factors could reduce our Company-owned restaurants’ gross sales and profitability.These factors could also reduce gross sales of franchised restaurants, resulting in lower royalty payments from franchisees, and reduce profitability of franchise restaurants, potentially impacting the ability of franchisees to make royalty payments as they become due.Reduction in cash flows from either Company-owned or franchised restaurants could have a material adverse effect on our liquidity and capital resources. The potential for increases in key food products, labor, energy, and other costs may adversely affect our results of operations. We continually purchase food products such as beef, chicken, seafood, cheese and other items for use in many of the products we sell.Although we attempt to maintain control of food costs by engaging in volume commitments with third parties for many of our food-related supplies, we cannot assure that the costs of these products will not fluctuate, as we often have no control over such items.In addition, we rely on third-party distribution companies to frequently deliver perishable food and supplies to our restaurants.We cannot make assurances regarding the continued supply of our inventory since we do not have control over the businesses of our suppliers.Should our inventories lack in supply, our business could suffer, as we may be unable to meet customer demands.These disruptions may also force us to purchase food supplies from suppliers at higher costs.The result of this is that our operating costs may increase without our desire and/or ability to pass the price increases on to our customers. Labor is a primary component in the cost of operating our business.Higher labor costs due to increased minimum wages and tipped-minimum wages, competition, unionization, state unemployment rates, employee benefits, or other labor related costs could adversely impact our results of operations.See the risk factor, “The cost of compliance with various governmental regulations may negatively affect our business,” for further discussion on the potential impact of labor-related costs. We must purchase energy-related products such as electricity, oil and natural gas for use in each of our restaurants.Our suppliers must purchase gasoline in order to transport food and supplies to us.Our guests purchase energy to heat and cool their homes and fuel their automobiles.When energy prices, such as those for gasoline, heating and cooling increase, we incur greater costs to operate our restaurants.Likewise our guests have lower disposable income and thus may reduce the frequency in which they dine out and/or feel compelled to choose more inexpensive restaurants when eating outside the home. The costs of these energy-related items will fluctuate due to factors that may not be predictable, such as the economy, current political/international relations and weather conditions.Because we cannot control these types of factors, there is a risk that prices of energy items will increase beyond our current projections and adversely affect our operations. 16 Food safety and food-borne and pandemic illness concerns could adversely affect consumer confidence in our restaurants. We face food safety issues that are common to the food industry.We work to provide a clean, safe environment for both our guests and employees.Otherwise, we risk endangering the health and safety of our guests and employees or losing guests and/or employees due to unfavorable publicity and/or a lack of confidence in our ability to provide a safe dining and/or work experience. Food-borne illnesses, such as E. coli, hepatitis A, trichinosis, or salmonella, are also a concern for our industry.We attempt to purchase food from reputable suppliers/distributors and have certain procedures in place to ensure safety and quality standards, but we can make no assurances regarding whether these supplies may contain contaminated goods. In addition, we cannot ensure the continued health of each of our employees.We provide health-related training for each of our staff and strive to keep ill employees away from other employees, guests, and food items.However, we may not be able to detect when our employees are sick until the time that their symptoms occur, which may be too late if they have prepared/served food for our guests.The occurrence of an outbreak of a food-borne illness, whether at one of our restaurants or one of our competitors, could result in temporary store closings or other negative publicity that could adversely affect our sales and profitability. We could be adversely impacted if our information technology and computer systems do not perform properly or if we fail to protect our customers’ credit card information or our employees’ personal data. We rely heavily on information technology to conduct our business, and any material failure, interruption of service, or compromised data security could adversely affect our operations.While we expend significant resources to ensure that our information technology operates securely and effectively, any security breaches could result in disruptions to operations or unauthorized disclosure of confidential information.Additionally, if our customers’ credit card or other personal information or our employees’ personal data are compromised our operations could be adversely affected, our reputation could be harmed, and we could be subjected to litigation or the imposition of penalties. Our inability or failure to execute on a comprehensive business continuity plan following a major natural or manmade disaster, including terrorism, at our corporate facility could materially adversely impact our business and our financial performance. Our corporate systems and processes and corporate support for our restaurant operations are centralized at our data center located at our Restaurant Support Services Center and two other buildings in Maryville, Tennessee.In addition, our data center’s systems are replicated daily at a disaster recovery site located in another state.We have procedures in place for business continuity to address most critical events, including back up and off-site locations for storage and recovery of electronic and other forms of data and information.However, if we are unable to fully execute our disaster recovery procedures, we may experience delays in recovery and losses of data, inability to perform vital corporate functions, tardiness in required reporting and compliance, failures to adequately support field operations and other breakdowns in normal operating procedures that could have a material adverse effect on our financial performance and exposure to administrative and other legal claims. Economic, demographic and other changes, seasonal fluctuations, natural disasters, and terrorism could adversely impact guest traffic and profitability in our restaurants. Our business can be negatively impacted by many factors, including those which affect the restaurant only at the local level as well as others which attract national or international attention.Risks that could cause us to suffer losses include, but are not necessarily limited to, the following: · economic factors (including economic slowdowns or other inflation-related issues); · demographic changes, particularly with regard to dining and discretionary spending habits, in the areas in which our restaurants are located; · changes in consumer preferences; 17 · changes in federal or state income tax laws; · seasonal fluctuations due to the days of the week on which holidays occur, which may impact spending patterns; · natural disasters such as hurricanes, tornados, blizzards, floods, or other severe weather; · effects of war or terrorist activities and any governmental responses thereto; and · increased insurance and/or self-insurance costs. Each of the above items could potentially negatively impact our guest traffic and/or our profitability. We are dependent on key personnel. Our future success is highly dependent upon our ability to attract and retain certain key executive and other employees.These personnel serve to maintain a corporate vision for our Company, execute our business strategy, and maintain consistency in the operating standards of our restaurants.The loss of our key personnel or a significant shortage of high quality restaurant team members could potentially impact our future growth decisions and our future profitability. Changes in financial accounting standards and subjective assumptions, estimates and judgments by management related to complex accounting matters could significantly affect our financial results. Changes in financial accounting standards can have a significant effect on our reported results and may affect our reporting of transactions completed before the new rules are required to be implemented.Many existing accounting standards require management to make subjective assumptions, such as those required for stock compensation, tax matters, franchise acquisitions, litigation, and asset impairment calculations.Changes in accounting standards or changes in underlying assumptions, estimates and judgments by our management could significantly change our reported or expected financial performance. Identification of a material weakness in our internal controls over financial reporting could significantly affect our financial results. We are subject to the internal control provisions of Section 404 of the Sarbanes-Oxley Act of 2002.These provisions provide for the identification of material weaknesses in internal control over financial reporting.While we routinely assess and test our internal controls over financial reporting, we cannot provide assurance that our internal controls will prevent or detect instances of financial misstatement or fraud, or that we will be able to timely remediate any material weaknesses that may be identified in future periods.Any failure to maintain an effective system of internal control over financial reporting could impact our ability to report accurate and timely financial results which could adversely affect our financial results. Item 1B. Unresolved Staff Comments None. 18 Item 2. Properties Information regarding the locations of our restaurants is shown in the list below.Of the 724 Company-owned and operated restaurants as of June 4, 2013, we owned the land and buildings for 324 restaurants, owned the buildings and held non-cancelable long-term land leases for 265 restaurants, and held non-cancelable leases covering land and buildings for 135 restaurants.Our Restaurant Support Services Center in Maryville, Tennessee, which was opened in fiscal 1998, is owned by the Company.Our executives and certain other administrative personnel are located in the Restaurant Support Services Center.Since fiscal 2001, we have expanded the Restaurant Support Services Center by opening second and third locations also in Maryville. Additional information concerning our properties and leasing arrangements is included in Note 7 to the Consolidated Financial Statements appearing in Part II, Item 8 of this Annual Report on Form 10-K. Under our franchise agreements, we have certain rights to gain control of a restaurant site in the event of default under the franchise agreements. Ruby Tuesday Concept The following table lists the locations of the Company-owned and franchised Ruby Tuesday restaurants as of June 4, 2013. Number of Ruby Tuesday Restaurants State Company Franchise Total Domestic: Alabama 39 – 39 Arizona 6 – 6 Arkansas 7 – 7 California – 1 1 Colorado 10 – 10 Connecticut 17 – 17 Delaware 7 – 7 Florida 73 1 74 Georgia 48 – 48 Idaho – 1 1 Illinois 3 11 14 Indiana 12 – 12 Iowa 1 2 3 Kansas 2 – 2 Kentucky 8 – 8 Louisiana 5 – 5 Maine 10 – 10 Maryland 29 – 29 Massachusetts 9 – 9 Michigan 24 1 25 Minnesota 12 – 12 Mississippi 8 – 8 Missouri 26 – 26 Nebraska 7 – 7 Nevada 1 – 1 New Hampshire 5 – 5 New Jersey 26 1 27 New Mexico – 1 1 New York 32 – 32 19 North Carolina 55 – 55 North Dakota – 4 4 Ohio 32 – 32 Oklahoma – 2 2 Oregon 3 – 3 Pennsylvania 42 – 42 Rhode Island 3 – 3 South Carolina 32 – 32 South Dakota – 3 3 Tennessee 38 – 38 Texas 2 4 6 Utah 1 – 1 Virginia 61 – 61 Washington, DC 1 – 1 West Virginia 8 – 8 Wisconsin 1 1 2 Total Domestic 33 Number of Ruby Tuesday Restaurants Country Company Franchise Total International: Canada – 1 1 Chile – 9 9 Egypt – 3 3 Guam* – 1 1 Hawaii* – 5 5 Honduras – 1 1 Hong Kong – 6 6 Iceland – 2 2 Kuwait – 6 6 Romania – 2 2 Saudi Arabia – 3 3 Trinidad – 3 3 United Kingdom – 2 2 Total International – 44 44 77 * Guam and Hawaii are treated as international locations for internal purposes. 20 Lime Fresh The following table lists the locations of the Company-owned and domestic franchised Lime Fresh concept restaurants as of June 4, 2013.In addition, there was one franchised Lime Fresh restaurant in the country of Chile as of June 4, 2013. Number of Lime Fresh Restaurants State Company Franchise Total Alabama 2 – 2 Florida 9 5 14 Maryland 1 – 1 North Carolina 3 – 3 Ohio 1 – 1 Virginia 1 – 1 Washington, DC 1 – 1 Total 18 5 23 Item 3. Legal Proceedings We are presently, and from time to time, subject to pending claims and lawsuits arising in the ordinary course of business, including claims relating to injury or wrongful death under “dram shop” laws, workers’ compensation and employment matters, claims relating to lease and contractual obligations, and claims from guests alleging illness or injury.We provide reserves for such claims when payment is probable and estimable in accordance with U.S. generally accepted accounting principles.At this time, in the opinion of management, the ultimate resolution of pending legal proceedings will not have a material adverse effect on our consolidated operations, financial position or cash flows.See Note 14 to the Consolidated Financial Statements appearing in Part II, Item 8 of this Annual Report on Form 10-K, for more information about our legal proceedings as of June 4, 2013. Item 4. Mine Safety Disclosures Not applicable. 21 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market for Registrant’s Common Equity and Related Stockholder Matters Ruby Tuesday, Inc. common stock is publicly traded on the New York Stock Exchange under the ticker symbol RT. The following table sets forth the reported high and low intraday prices of our common stock and cash dividends paid thereon for each quarter during fiscal 2013 and 2012. Fiscal Year Ended June 4, 2013 Fiscal Year Ended June 5, 2012 Per Share Per Share Cash Cash Quarter High Low Dividends Quarter High Low Dividends First First Second Second Third Third Fourth $9.84 Fourth $9.39 As of July 30, 2013, there were approximately 3,033 holders of record of the Company’s common stock. Our Board of Directors has approved a dividend policy as an additional means of returning capital to our shareholders.Thepayment of a dividend in any particular future period and the actual amount thereof remain at the discretion of the Board of Directors.Our last dividend was paid on August 7, 2007 and no assurance can be given that dividends will be paid in the future. Issuer Purchases of Equity Securities The following table includes information regarding purchases of our common stock made by us during the fourth quarter ending June 4, 2013: (a) (b) (c) (d) Total number Average Total number of shares Maximum number of shares of shares price paid purchased as part of publicly that may yet be purchased Period purchased (1) per share announced plans or programs (1) under the plans or programs (2) Month #1 (March 6 to April 9) Month #2 (April 10 to May 7) – – – Month #3 (May 8 to June 4) Total (1) No shares were repurchased other than through our publicly-announced repurchase programs and authorizations during the fourth quarter of our year ending June 4, 2013. (2) As of June 4, 2013, 11.8 million shares remained available for purchase under existing programs, which consists of 1.8 million shares remaining under a July 11, 2007 authorization by the Board of Directors to repurchase 6.5 million shares and a January 8, 2013 authorization by the Board of Directors, not yet begun, to repurchase 10.0 million shares.The timing, price, quantity, and manner of the purchases to be made are at the discretion of management upon instruction from the Board of Directors, depending upon market conditions. The repurchase of shares in any particular future period and the actual amount thereof remain at the discretion of the Board of Directors, and no assurance can be given that shares will be repurchased in the future. 22 Item 6. Selected Financial Data Summary of Operations (In thousands except per-share data) Fiscal Year Revenue: Restaurant sales and operating revenue $ Franchise revenue Total revenue $ (Loss)/income from continuing operations before income taxes (a) $ ) $ ) $ $ $ ) Provision/(benefit) for income taxes from continuing operations ) ) (Loss)/income from continuing operations ) ) Loss from discontinued operations, net of tax (b) Net (loss)/income $ ) $ ) $ $ $ ) Basic (loss)/earnings per share: (Loss)/income from continuing operations $ ) $ ) Loss from discontinued operations ) Net (loss)/earnings per share $ ) $ ) $ $ $ ) Diluted (loss)/earnings per share: (Loss)/income from continuing operations $ ) $ ) Loss from discontinued operations ) Net (loss)/earnings per share $ ) $ ) $ $ $ ) Weighted average common and common equivalent shares: Basic Diluted Fiscal years 2013 and 2009 through 2011 each include 52 weeks.Fiscal 2012 includes 53 weeks.The extra week in fiscal 2012 added $22.9 million to revenue and $0.03 to diluted earnings per share. 23 Other Data Cash dividends per share of common stock Company same-restaurant sales change )% )% % )% )% Balance Sheet Data (at year end): Total assets $ Long-term debt and capital leases, less current maturities $ Shareholders’ equity $ Statement of Operations Data: Closures and impairments (a) $ Goodwilland trademark impairments (a) $ $ $
